Citation Nr: 1444406	
Decision Date: 10/06/14    Archive Date: 10/16/14

DOCKET NO.  09-40 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for right knee strain.  

2.  Entitlement to an initial rating in excess of 10 percent for status post thyroidectomy with hypothyroidism prior to June 2, 2012, and entitlement to an initial rating in excess of 30 percent on and after June 2, 2012.  

3.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Robert A. Laughlin, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Seay, Counsel


INTRODUCTION

The Veteran had active service from April 1985 to March 1989 and had active service from September 2007 to January 2009.  The Veteran also served in the Army National Guard of Nebraska.  

These matters come before the Board of Veterans' Appeals (Board) on appeal of a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  In pertinent part, the May 2009 rating decision granted entitlement to service connection for right knee strain and assigned an initial 10 percent disability rating, effective January 22, 2009, the day after the Veteran's separation from active service.  The decision also granted entitlement to service connection for status post thyroidectomy with residual scar and hypothyroidism and assigned an initial 10 percent disability rating effective January 22, 2009.  

In an October 2012 rating decision, the Veteran was assigned a higher initial rating of 30 percent for status post thyroidectomy with hypothyroidism, effective June 2, 2012.  Such action created staged ratings.  The issue on appeal has been recharacterized.  

In August 2011, the Veteran testified during a video conference hearing before the undersigned.  A transcript of the hearing is associated with the claims file.  In March 2010, the Veteran testified during a hearing before a Decision Review Officer (DRO) specific to his claim for an initial rating in excess of 10 percent for service-connected right knee strain (the issue of entitlement to a higher initial rating for service-connected status post thyroidectomy with hypothyroidism was not appealed at that time).  A transcript of the hearing is associated with the claims file.

In May 2012, the Board remanded the issues on appeal for additional development.  The issue of entitlement to an initial rating in excess of 10 percent for status post thyroidectomy with hypothyroidism prior to June 2, 2012, and entitlement to an initial rating in excess of 30 percent on and after June 2, 2012 was previously characterized as "status post thyroidectomy with residual scar and hypothyroidism."   However, the Veteran was granted a separate 10 percent rating for the residual scar.  The issue of entitlement to a rating in excess of 10 percent for the scar was withdrawn by the Veteran's attorney in a May 2012 letter.  38 C.F.R. § 20.204.  The issue is not before the Board at this time.    

Finally, the Board is cognizant of the ruling of the United States Court of Appeals for Veterans Claims (Court) in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a TDIU, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran reported that his service-connected disabilities render him unable to work.  Accordingly, the Board concludes that a claim for a TDIU has been raised.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Considering the Veteran's symptoms, functional loss and impairment, to include during flare-ups, the Veteran's right knee strain is not more comparable to flexion limited to 30 degrees.  

2.  The Veteran's status post thyroidectomy and hypothyroidism manifests in fatigue, constipation, cold/heat intolerance, and mental disturbance/sluggishness.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for right knee strain are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5260 (2013).

2.  The criteria for an initial rating of 30 percent, but no higher, for status post thyroidectomy with hypothyroidism have been met for the entire appeal period.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.119, Diagnostic Code 7903 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VA letters issued in January 2009 and March 2009 satisfied the duty to notify provisions with respect to the criteria for service connection and notified the Veteran of the assignment of disability ratings and effective dates.  

With respect to the claims for higher initial ratings, the Veteran is appealing the initial rating assignments.  Once service connection has been granted, the context in which the claim initially arose, the claim has been substantiated; therefore, additional VCAA notice under § 5103(a) is not required because the initial intended purpose of the notice has been fulfilled, so any defect in the notice is not prejudicial.  Goodwin v. Peake, 22 Vet. App. 128 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Rather, thereafter, once a notice of disagreement (NOD) has been filed, for example contesting a downstream issue such as the initial rating assigned for the disability, only the notice requirements for a rating decision and statement of the case (SOC) described in 38 U.S.C. §§ 5104 and 7105 control as to the further communications with the Veteran, including as to what evidence is necessary to establish a more favorable decision with respect to downstream elements of the claim.  38 C.F.R. § 3.159(b)(3).  The RO provided the Veteran the required SOC discussing the reasons and bases for not assigning higher initial ratings and cited the applicable statutes and regulations. 

The duty to assist the Veteran has been completed.  The claims file contains the identified private medical treatment records, service treatment records, and VA medical treatment records.  Updated VA medical treatment records and the Veteran's vocational rehabilitation records were obtained in compliance with the Board's May 2012 remand.  Stegall v. West, 11 Vet. App. 268 (1998).  

The Veteran was provided adequate VA examinations with respect to his service-connected disabilities.  The Veteran was provided VA examinations in February 2009 and June 2012.  The examination reports reflect physical examinations of the Veteran and contain the relevant findings with respect to the disabilities on appeal.  The June 2012 VA medical examination report noted the Veteran's complaints of flare-ups, and discussed functional loss and impairment, but did not provide any loss of range of motion, in degrees, during a flare-up, as directed by the Board's May 2012 remand.  In an addendum to the examination report dated in September 2012, another VA examiner reviewed the claims file and explained that it was "not possible to determine additional functional loss in terms of degrees of motion lost, with any accuracy, during flare-ups, because this cannot be determined unless an objective, unbiased examiner is present to measure this."  Thus, the examiner expressed an opinion that it was not possible to determine any additional loss of motion in degrees during a flare-up, as this would be estimation and a guess unless an examiner was present to measure the degree of loss during a flare-up.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010) (noting that a speculative medical opinion is not per se inadequate, but the examiner must provide a basis for that determination and the phrase "without resort to speculation" should reflect the limitations of the medical community at large and not those of a particular examiner/reviewer).  The February 2009 VA examiner provided a similar opinion that it would be resorting to speculation to estimate the degree of loss during a flare-up.  

The Board finds that a second remand in order to conduct a VA examination for the purpose of obtaining an opinion as to the loss of range of motion, in degrees, during a flare-up, is not necessary and would be a waste of VA's limited resources.  The Veteran's attorney asserted that the September 2012 VA examiner opined that he would have to resort to speculation when reviewing the claims file and that the June 2012 VA examiner provided an opinion regarding loss during a flare-up.  However, while the June 2012 examiner discussed functional impairment and provided range-of-motion findings, the examiner did not discuss loss of range of motion, in degrees, during a flare-up as requested by the Board's remand.  Again, the September 2012 examiner's opinion stated that an opinion would not be possible as an examiner would have to be present during a flare-up in order to determine the loss of range of motion in degrees (emphasis added).  The Veteran, while competent to state that he experiences limitation of motion during flare-ups, is not considered competent to provide the amount of degrees of flexion/extension lost during such a flare-up.  The rating schedule directs that the use of a goniometer in the measurement of limitation of motion is "indispensable" in examinations conducted within the Department of Veterans Affairs.  See 38 C.F.R. § 4.46.  As a result, the Board finds that the examination report and addendum substantially comply with the Board's remand.  D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination more than substantially complied with the Board's remand order).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c) (2) (2010) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  During the hearing, the Veteran was assisted by a private attorney.  The attorney and the undersigned explained the issues on appeal and asked pertinent questions regarding the nature of his service-connected disabilities and where the Veteran receives treatment.  The Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c) (2).

There is no indication in the record that any additional evidence, relevant to the issues adjudicated in this decision, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

The Board thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Disability Ratings - in general

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2013).  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2013); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).  In Fenderson v. West, 12 Vet. App. 119, 126 (1999), the Court held that in initial rating claims include evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of separate rating for distinct periods of time is required (known as "staged ratings").  Fenderson, 12 Vet. App. at 126.

The Veteran's right knee strain is assigned a 10 percent disability rating under Diagnostic Code 5260.  38 C.F.R. § 4.71a.  

Diagnostic Code 5260 provides a noncompensable rating when leg flexion is limited to 60 degrees.  A 10 percent rating is warranted for leg flexion limited to 45 degrees.  A 20 percent rating is warranted for leg flexion limited to 30 degrees.  A 30 percent rating is warranted for leg flexion limited to 15 degrees.

Diagnostic Code 5261 provides a noncompensable rating when extension is limited to 5 degrees.  A 10 percent rating is warranted for leg extension limited to 10 degrees.  A 20 percent rating is for leg extension limited to 15 degrees.  A 30 percent rating is warranted for leg extension limited to 20 degrees.  A 40 percent rating is warranted for leg extension limited to 30 degrees.  A 50 percent rating is warranted for leg extension limited to 45 degrees.

A claimant who has compensable limitation of flexion and limitation of extension of the same leg must be rated separately under Diagnostic Codes 5260 and 5261 to be adequately compensated for functional loss associated with injury to the leg.  VAOPGCPREC 9 - 2004 (Sept. 17, 2004).

Diagnostic Code 5257, pertaining to other impairments of the knee, provides that recurrent subluxation or lateral instability that is slight in degree warrants a 10 percent rating.  For moderate impairment, a 20 percent rating is assigned.  For severe impairment, a 30 percent rating is assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2013).

In a February 2013 rating decision, the Veteran was granted service connection for scar, right knee, status post meniscal tear repair, rated as noncompensably disabling from June 2, 2012.  The issue is not before the Board at this time.  

The provisions of 38 C.F.R. § 4.40 state that a disability affecting the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2013); DeLuca v. Brown, 8 Vet. App. 202 (1995).  Recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011).  Instead, in Mitchell, the Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. § 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.



Right Knee Strain

During the video conference hearing before the undersigned, the Veteran testified that he experienced weakness, his knee giving way, and pain.  He reported that he occasionally used a brace and wakes up at night due to knee pain.   He testified that he could walk a quarter of a mile on a good day and on a bad day, he probably cannot walk much at all.  He reported approximately two flare-ups per month.   

VA medical treatment records and private medical treatment records show that the Veteran has complained of pain, limited motion, giving way, locking, limits on exercise, standing, and walking, awakens at night due to pain, clicking, popping, stiffness, swelling, and flare-ups.  The range-of-motion findings do not reflect flexion limited to 60 degrees or less.  The range-of-motion findings do not reflect extension limited to 5 degrees or higher.  A June 2009 private medical treatment record noted that the Veteran had problems with his right knee dating back to 2007.  He reported pain with activity and mechanical symptoms of his knee.  On examination, he had effusion and his knee was stable to varus and valgus stress.  He had tenderness and negative anterior and posterior drawer.  He was able to get to full extension and flexion to about 120 to 125 degrees.  

The Veteran was provided a VA general medical examination in February 2009.  The claims file was reviewed.  The Veteran reported knee pain.  He stated that he underwent an arthroscopy in November 2007.  He reported pain, stiffness, popping, and snapping with occasional swelling of the knees.  He reported pain to the anterior and posterior aspects of the right knee.  He took Ibuprofen on a p.r.n. basis with some degree of benefit and no side effects.  Flare-ups could occur up to weekly depending upon activity level.  Flare-ups reportedly lasted for hours, up to two to three days of moderate to moderately severe intensity.  Precipitating factors include overall increase in weight-bearing activities.  Alleviating factors include rest, activity limitation, and Ibuprofen.  He underwent physical therapy as well as cortisone injections in the past with limited short-term benefit.  He was not utilizing a knee brace, wrap, or cane.  He described limiting walking to no more than 0.5-mile as walking greater than this will flare-up the condition.  He had the ability to tolerate standing 30 to 60 minutes.  He avoided all high impact activities at present.  On examination, the right knee exhibited flexion to 105 degrees with tenderness at 90 degrees and right knee extension was 0 degrees with tenderness at 5 degrees.  The Board notes that the examiner reported the degrees as "00-1050, tenderness at 900 and extension 00-00 and tenderness 50, however, it is evident that the examiner intended to report the aforementioned degrees).  The examiner stated that there was some increase in pain after Deluca without additional weakness, excess fatigability, incoordination, lack of endurance, or additional loss in range of motion with repetitive use.  The examiner could not express without resorting to mere speculation, additional limitation due to repetitive use during a flare-up.  The knees were examined for effusion, swelling, erythema, warmth, crepitus, snapping/popping, grinding, sub-patellar tenderness, tenderness to palpation, and laxity of ACL, LCL, and MCL.  McMurray's test was performed.  All findings on examination were normal.  The examiner noted that the right knee experienced crepitus, snapping/popping, tenderness to palpation.  There were mild effects on traveling and chores and moderate effects on exercise, sports, and recreation.  There were no significant effects on the usual occupation.    

The Veteran was provided a VA medical examination in June 2012.  The examiner listed a diagnosis of patellofemoral arthritis, early osteophytosis of right patellofemoral compartment, status post meniscal tear repair.  The Veteran reported an onset of right knee problems in 2007 and that he underwent a microfracture.  In 2009, he reported a second debridement which took out loose cartilage and the examiner also noted that he probably had a repair of the meniscal tear seen on magnetic resonance imaging (MRI) in 2009.  The examiner noted that the Veteran had an arthroscopy in 2009.  The Veteran reported that flare-ups impacted the function of the knee and/or lower leg.  He stated that he could run, squat, and bicycle but at a mild pace.  He demonstrated 1/3 of a squat by right knee.  On examination, the right knee exhibited flexion to 130 degrees with objective evidence of painful motion beginning at 120 degrees.  The right knee exhibited extension to 0 or any degree of hyperextension.  Painful motion began at 5 degrees.  The Veteran was able to perform repetitive-use testing.  Post-test flexion ended at 130 degrees and post-test extension ended at 0 or any degree of hyperextension.  The Veteran did not have additional limitation in range of motion of the knee and lower leg following repetitive-use testing.  The Veteran had functional loss and/or impairment consisting of less movement than normal and pain on movement.  There was tenderness or pain to palpation for joint line or soft tissues of the right knee.  Muscle strength testing was 5/5 for right knee flexion and 5/5 for right knee extension.  Lachman's test was normal, Posterior drawer test was normal, and medial-lateral instability was normal.  There was no evidence or history of recurrent patellar subluxation/dislocation.  The Veteran did not now or ever have shin splints, stress fractures, chronic exertional compartment syndrome or any other tibial and/or fibular impairment.  The Veteran had a meniscus condition, consisting of a meniscal tear.  The examiner did not check the boxes to indicate that the Veteran ever experienced frequent episodes of joint locking, pain, or effusion.  The Veteran had meniscal tears corrected in 2007 and 2009.  The Veteran used a brace occasionally.  The examiner noted that the functional impairment was not such that no effective function remains other than that which would be equally well served by an amputation with prosthesis.  There was no x-ray evidence of patellar subluxation.  The examiner stated that the Veteran's knee disability impacted his ability to work.  The examiner commented that the Veteran's last job was in the Army until January 2009 and he had 1.5 years of college since January 2009.  He recently quit due to his thyroid issues.  He reported no problems getting to school.  The Veteran had a minimal right normal to fast antalgic gait noted with right knee brace in place.  

A December 2012 letter from the Veteran's physician, Mark E. Dietrich, M.D., explained that the Veteran underwent a right knee arthroscopy with partial meniscectomies and microfractures to the femoral trochlea and medial femoral condyle in November 2007 at the Brooke Army Medical Center.  He continued to have fairly significant discomfort and problems with the knee.  Dr. Dietrich explained that the Veteran was seen and further workup including an MRI scan was consistent with a possible meniscus tear and fairly significant chondromalacia.  He had a right knee arthroscopy in August 2009.  He had scar tissue over the anterior aspect of the knee and had a partial tear of the posterior horn of the medial meniscus and area of grade 4 chondromalacia in the femoral trochlea with some body overgrowth in the area of his microfracture.  Dr. Dietrich noted that the microfracture area in the femoral trochlea did not have good fill with fibrocartilage tissue.  Dr. Dietrich was not sure if aggressive rehab protocol or lack of appropriate rest contributed to the nonhealing of the microfracture area.  He anticipated that the Veteran would continue to have pain and deterioration of his right knee.  

First, the Veteran is not entitled to a higher rating for his right knee under Diagnostic Code 5003 as the knee is one major joint.  38 C.F.R. § 4.71a.

The Board finds that a rating in excess of 10 percent is not warranted with respect to flexion.  The Veteran reported that he has difficulty sitting with his knee flexed past 90 degrees and on examination in June 2012, he could only perform 1/3 of a squat.  However, the objective range-of-motion findings located in the evidence does not reflect flexion limited to even a noncompensable degree, i.e., 60 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5260.  Accordingly, a rating in excess of 10 percent is not warranted for the right knee under Diagnostic Code 5260.

In addition, the Board finds that a separate rating is not warranted under Diagnostic Code 5261.  While the Veteran experienced pain and tenderness at 5 degrees, there is no indication of extension limited to 5 degrees.  The Veteran's attorney asserted that the June 2012 VA examination report provided a finding of extension limited to 5 degrees.  This is not accurate.  The June 2012 VA examination report included a finding of extension ending at 0 degrees and objective evidence of painful motion beginning at 5 degrees.  Post-test range of motion reflected that extension ended at 0 or any degree of hyperextension, indicating no limitation of extension.  Again, evidence of painful motion beginning at 5 degrees is not equivalent to limitation of extension at 5 degrees.  A rating is not warranted under Diagnostic Code 5261. 

The Board considered whether the Veteran is entitled to a higher rating or separate rating on the basis of functional loss or impairment due to 38 C.F.R. §§ 4.40, 4.45 and 4.59.  See DeLuca v. Brown, 8 Vet. App. 202 (1995), Burton v. Shinseki, 25 Vet. App. 1 (2011).  He reported symptoms to include giving way of his knee, pain, limited range of motion, swelling, popping, clicking, flare-ups, weakness, stiffness, locking/catching, and tenderness.  However, on examination in February 2009, the Veteran exhibited flexion to 105 degrees and full extension and while there was some increase in pain, there was no additional weakness, excess fatigability, incoordination, lack of endurance, or additional loss of range of motion with repetitive use.  The June 2012 VA examination report noted that the Veteran had functional loss and impairment consisting of less movement than normal and pain on movement.  However, the Veteran did not have additional limitation in range of motion of the knee and lower leg following repetitive-use testing.  While the Board acknowledges that no opinion has been provided regarding the amount of flexion/extension lost during a flare-up, the Board does not find that any functional impairment and/or loss would be comparable to flexion limited to 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  As noted, the Veteran has not even been shown to have flexion limited to 60 degrees on examination, the criteria for a noncompensable rating for limitation of flexion.  With respect to extension, while the evidence reflects tenderness and painful motion at 5 degrees, he has not been shown to have extension of the right knee limited to 5 degrees on examination, the criteria for a noncompensable rating for limitation of extension.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  Therefore, a higher or separate rating is not warranted on the basis of functional loss and impairment and the Veteran's symptoms are adequately compensated by the currently assigned disability rating of 10 percent under Diagnostic Code 5260.

The Board has considered whether any other diagnostic code is applicable.

Diagnostic Code 5256 is not applicable because the Veteran does not have ankylosis.

Diagnostic Code 5257 allows for assignment of disability ratings for instability of the knee.  The competent clinical evidence of record is against a finding that the Veteran has instability so as to warrant a separate or higher rating under Diagnostic Code 5257.  The Veteran's reports of the sensation of his knee giving way or instability are subjective in nature.  While the June 2009 VA medical treatment record noted that the Veteran's giving way had been witnessed occasionally, the record still does not reflect findings to warrant a separate rating for instability.  The medical evidence shows that the Veteran's knee has been stable to testing on multiple occasions.  Thus, the Board does not find that the Veteran has instability of the knee so as to warrant a higher or separate rating under Diagnostic Code 5257.

Diagnostic Code 5257 also allows for assignment of disability ratings for recurrent subluxation.  The record does not reflect recurrent subluxation and, therefore, a rating for recurrent subluxation under Diagnostic Code 5257 is not appropriate.

A separate or higher rating under Diagnostic Code 5258 is not warranted.  Although the Veteran's attorney argues that the Veteran's disability should be rated under this code, the Board disagrees.  The Veteran's attorney stated that the Veteran is entitled to a rating of 20 percent due to a complete removal of cartilage and symptoms of pain, locking, and effusion.  Diagnostic Code 5258 is for assignment for dislocated cartilage.  While the Board concedes that the Veteran has had removal of cartilage and may be akin to "dislocated cartilage" as provided by Diagnostic Code 5258, the evidence is simply insufficient at this time to warrant a rating under Diagnostic Code 5258.  The code requires frequent episodes of locking, pain, and effusion into the joint.  VA examination reports do not reflect objective findings of locking.  In fact, the Veteran did not report locking during his VA examinations and the VA medical treatment records contain a complaint of locking, but no objective findings to demonstrate that the Veteran has locking.  During his video conference hearing, the Veteran reported that he felt his surgery in 2009 took the locking mechanism away. The Board notes that the attorney contends that the Veteran's disability has been discussed by Dr. Dietrich and that Dr. Dietrich's opinion must be assigned greater probative value.  Despite the diagnoses and findings in Dr. Dietrich's letter, there is no indication of any locking symptoms.  While it is true that Dr. Dietrich may have more experience with the Veteran and his specific disability, the evidence provided by Dr. Dietrich, does not warrant a separate rating under Diagnostic Code 5258 or a higher rating under any other code.  The Board attributes more value to the objective medical findings of record as opposed to the Veteran's assertions that he has recurrent symptoms of locking to warrant a separate rating under Diagnostic Code 5258.  The Board has considered symptoms of pain and swelling in his currently assigned disability rating of 10 percent.  While the evidence is not sufficient at this time to warrant a separate or higher rating under Diagnostic Code 5258, the Veteran is encouraged to seek treatment and have such manifestations documented when he experiences what he feels is locking of the right knee.  
  
Diagnostic Code 5262 pertains to impairment of the tibia and fibula.  Malunion is defined as "union of the fragments of a fractured bone in a faulty position."  See Dorland's Illustrated Medical Dictionary 1115, 31st edition (2007).  Nonunion is defined as "failure of ends of a fractured bone to unite."  Id. at 1309.  The evidence does not reflect malunion or nonunion of the tibia or fibula.  Therefore, Diagnostic Code 5262 is not applicable.

A rating under Diagnostic Code 5263 is not warranted as there is no evidence of genu recurvatum.

In adjudicating a claim, the competence and credibility of the Veteran must be considered.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Veteran is competent to give evidence about what he observes or experiences.  For example, he is competent to report that he experiences certain symptoms, such as pain, and he is credible in this regard.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994). However, the Veteran's belief that he is entitled to a higher rating is outweighed by the objective medical findings.  Again, the Veteran is not considered competent to provide the specific degrees of limitation of motion of his knee.  As explained above, the rating schedule directs that the use of a goniometer in the measurement of limitation of motion is "indispensable" in examinations conducted within the Department of Veterans Affairs.  See 38 C.F.R. § 4.46.  While the Board has considered the Veteran's reported symptoms, the Board assigns great probative value to the objective medical findings in the VA examination reports, VA medical treatment records, and private medical treatment records, which were recorded following physical examinations of the Veteran.  

In light of the above, an initial rating in excess of 10 percent is not warranted at any time during the period on appeal.  See Fenderson, supra.  As a preponderance of the evidence is against the claim, the benefit-of the-doubt doctrine is not applicable and the claim is denied.  38 U.S.C.A. § 5107(b).



Status Post Thyroidectomy with Hypothyroidism

The Veteran's status post thyroidectomy with hypothyroidism has been assigned a 10 percent rating under Diagnostic Code 7903 for the period on appeal prior to June 2, 2012 and assigned a 30 percent rating on and after June 2, 2012.  

Diagnostic Code 7903 provides a 30 percent rating for hypothyroidism manifested by fatigability, constipation and mental sluggishness.  A 60 percent rating is assigned when the disorder causes muscular weakness, mental disturbance, and weight gain, and a 100 percent rating when the disorder causes cold intolerance, muscular weakness, cardiovascular involvement, mental disturbance (dementia, slowing of thought, depression), bradycardia (less than 60 beats per minute), and sleepiness.  38 C.F.R. § 4.119, Diagnostic Code 7903.

The Court has addressed the specific application of the rating criteria for Diagnostic Code 7903.  In that regard, the Court has said that the all of the symptoms listed for a particular disability rating were not required to be demonstrated in order to establish entitlement to a higher disability rating.  See Tatum v. Shinseki, 23 Vet. App. 152, 155 (2009).  The Court noted that symptoms that meet some of the rating criteria should be considered in light of 38 C.F.R. § 4.7 (Where there is a question as to which of the two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned).  The Court stated that unlike the diabetes mellitus rating criteria addressed in Camacho v. Nicholson, 21 Vet. App. 360 (2007), the rating criteria for Diagnostic Code 7903 are not successive.  Tatum, 23 Vet. App. at 155.  A claimant could potentially establish all of the criteria required for a 30 percent or 60 percent rating without establishing any of the criteria for a lesser disability rating.  Id. at 156.

The Court acknowledged the difficulty in assessing the subjective reporting of symptoms by a claimant.  In particular, the veteran in Tatum contended that she suffered from constipation.  The Court recognized that the "...credibility of a person's assertion of such a personal affliction is a key consideration with regard to a finding that the person does or does not suffer from such affliction."  Id.  The Court directed that the Board must discuss such contentions and the credibility of the claimant.

During the video conference hearing before the undersigned, the Veteran testified that he experienced mental sluggishness, fatigue, and constipation as a result of his status post thyroidectomy with hypothyroidism.  He reported that he experienced difficulty concentrating, memory, and forgetfulness.  He also found himself to be a bit nervous and quirky.  See hearing transcript, pg. 17. 

VA medical treatment records reflect complaints of being tired, constipation, increase in appetite, and fatigue.  A November 2010 VA medical treatment record noted that the Veteran reported being hungry all the time, sluggish, and had trouble sleeping.  

The Veteran was provided a VA examination in February 2009.  In 2008, he was found to have nontoxic nodular goiter for which he underwent a thyroidectomy at Brooks Army Medical Center.  He took Synthroid 75 mcg.  He continued to experience some degree of fatigue as well as some heat and cold intolerance.  He had occasional tremor and anxiousness.  The examiner noted that the Veteran experienced palpitations (for which the Veteran is service-connected).  With respect to the review of the neurological system, there was no history of weakness or paralysis.  There was a history of numbness in the toes and feet.  On muscle examination, the examiner stated that there were no motor/muscle deficits.  

The Veteran was provided a VA examination in June 2012.  The claims file was reviewed.  The Veteran reported symptoms of constipation, sluggishness, irritability, nervousness, and panic attacks.  The Veteran reported a dose of Synthroid of 0.200 daily.  The examiner stated that the Veteran has hypothyroid endocrine dysfunction and the appropriate dose has not been found.  The Veteran experienced fatigability.  The examiner did not indicate tachycardia or arrhythmia, heat intolerance, weight loss, or muscular weakness.  The examiner noted that the Veteran had constipation, sluggishness, irritability, nervousness, and panic attacks.  

The Board acknowledges that the Veteran reported that he is hungry all the time, has mental disturbance (to include anxiety, irritability, panic attacks, and nervousness), palpitations, sleep impairment, and cold and heat intolerance.  However, the Board finds that the Veteran's disability more closely approximates the criteria for a 30 percent disability rating for the entire appeal period.  The Board finds the Veteran competent and credible to discuss his mental sluggishness and fatigue, of which have been present since he has been service connected for status post thyroidectomy with hypothyroidism.  To the extent that the evidence is in equipoise as to whether his disability more nearly approximates an initial 30 percent rating for the entire appeal period, the Board will resolve the benefit of the doubt in favor of the Veteran and assign a 30 percent rating for the entire appeal period.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.    

However, the Board finds that an initial rating in excess of 30 percent is not warranted.  

To assign a higher rating of 60 percent, the evidence must reflect muscular weakness, mental disturbance, and weight gain.  38 C.F.R. § 4.119, Diagnostic Code 7903.  With respect to mental disturbance, the Veteran is separately service connected and rated at 30 percent for adjustment disorder with mixed anxious and depressed mood; anxiety disorder due to a general medical condition with panic attacks, mild.  In terms of weight gain, the evidence reflects that the Veteran complained of being hungry all the time during the course of the appeal.  On examination in February 2009, the Veteran weighed 215 pounds.  However, since that time, despite his complaints of being hungry, he lost weight.  On examination in June 2012, the Veteran weighed 195 pounds and reported that his weight hovered around 195.  He has not reported weight gain.  A July 2012 VA medical treatment record noted that there was no weight change of +/- 10 percent in the past six months.  Finally, with respect to muscular weakness, the medical evidence does not reflect muscular weakness.  In light of the above, a higher rating of 60 percent is not warranted.  

The Board considered whether a higher rating of 100 percent is warranted in this case.  38 C.F.R. § 4.119, Diagnostic Code 7903; see also Tatum, supra.  A 100 percent rating is assignable when there are symptoms of cold intolerance, muscular weakness, cardiovascular involvement, mental disturbance (dementia, slowing of thought, depression), bradycardia (less than 60 beats per minute), and sleepiness.  

Under the circumstances of this case, the Board finds that the Veteran's disability is not so severe as to warrant the assignment of a 100 percent disability rating.  

The Veteran has reported experiencing symptoms such as heat and cold intolerance, tremor, fatigue, constipation, emotional difficulties, mental sluggishness/disturbance, tachycardia, high blood pressure, and sleepiness.  The objective medical findings reflect that the Veteran does experience mental disturbance and sluggishness.  As noted above, the Veteran is separately service-connected for adjustment disorder with mixed anxious and depressed mood; anxiety disorder due to a general medical condition with panic attacks, mild.  In addition, the Veteran reported cold intolerance on examination in February 2009.  Yet, the Veteran denied experiencing cold/heat intolerance in November 2010 and on examination in June 2012.  

In addition, the objective medical evidence does not reflect muscular weakness.  On examination in June 2012, the examiner did not indicate muscular weakness as a symptom of the Veteran's hypothyroidism.  On examination in February 2009, with respect to the review of the neurological system, there was no history of weakness or paralysis.  VA medical treatment records dated in February 2011 and July 2012 show that the review of systems was negative for weakness.  In terms of cardiovascular involvement, the Veteran is separately service-connected for hypertension and palpitations.  There is no indication that these disabilities are related to or symptoms of hypothyroidism.  While the Veteran may feel there is cardiovascular component to his hypothyroidism, the Veteran has not been shown to possess the medical expertise or knowledge to express such an opinion or diagnose a cardiovascular disability such as bradycardia.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377, n.4 (Fed. Cir. 2007) (explaining that a layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer); Falzone v. Brown, 8 Vet. App. 398, 405 (lay person is competent to testify to pain and observable flatness of his feet); but see Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis).  The Board attributes greater probative value to the objective medical evidence of record, specifically, the June 2012 VA medical examination report wherein the examiner did not indicate cardiovascular symptoms due to hypothyroidism.  Further, while the Veteran reports sleep impairment, which he is considered competent to report, he is not competent to opine that his sleep impairment is a symptom of his hypothyroidism as opposed to any other disability he may have, to include, his service-connected adjustment disorder.  He reported being sleepy to VA treatment providers; however, the VA treatment records and reports do not identify sleepiness as a symptom of his hypothyroidism.  The Board attributes great probative value to the June 2012 VA medical examination report wherein the examiner addressed the Veteran's symptoms and explained that the Veteran demonstrated minimal fatigue, no mental sluggishness, no muscular weakness, no present mental disturbance, no weight gain or cold intolerance, no cardiovascular involvement, no depression, dementia, slowing of thought and no signs of sleepiness.  The examiner stated that the Veteran appeared alert, interesting, and attentive on exam.  In reviewing all of the evidence of record, the Board finds that the Veteran is not entitled to a higher initial rating of 100 percent.  

In light of the above, an initial rating in excess of 30 percent is not warranted at any time during the period on appeal.  See Fenderson, supra.  As a preponderance of the evidence is against the claim, the benefit-of the-doubt doctrine is not applicable and the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Extra-schedular Consideration

The Board considered referral for extra-schedular consideration.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

An extra-schedular rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2013).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extra-schedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Chief Benefits Director or the Director, Compensation and Pension Service, to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.

Here, the record does not establish that the rating criteria are inadequate.  With respect to the Veteran's service-connected right knee strain, his functional loss and impairment, as detailed above, have been considered and the Veteran's disability has not been shown to meet the criteria for a higher or separate rating.  However, even if the rating criteria were inadequate, the evidence does not reflect the governing norms.  He does not contend that the disability impacts his occupation beyond that which is contemplated by the currently assigned rating.  He testified that he had difficulty ambulating to school and was medically discharged from the Army due, in part, to his physical disabilities.  On examination in June 2012, the examiner indicated that the Veteran's disability impacted his ability to work and the Veteran reported one and one-half years of college since January 2009.  He recently quit due to thyroid and reported no problems getting to school.  The Board points out that 38 C.F.R. § 4.1 specifically states that "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  Further, there are no frequent periods of hospitalization.  Referral for extra-schedular consideration is not warranted.  With respect to the status post thyroidectomy and hypothyroidism, the rating criteria for a higher rating are not met.  The Veteran reported experiencing symptoms addressed in the rating criteria, such as mental sluggishness/disturbance, fatigue, constipation, cardiovascular symptoms, sleep impairment, and cold and heat intolerance.  While the Veteran reported a slight tremor and anxiousness on examination in February 2009, his neurological examinations (except with respect to tingling in the feet and toes) have been normal.  In fact, he denied experiencing a tremor in a November 2010 VA treatment record and the June 2012 VA examination report did not reflect any tremor related to his disability.  During his hearing, the Veteran reported bleeding from his rectum and appeared to indicate that this was a symptom of his disability.  However, the Veteran is not competent to state that this symptom is a manifestation of his disability and there is no indication in the medical evidence that this is a symptom of his status post thyroidectomy and hypothyroidism.  Neither the record nor the Veteran has identified any exceptional or unusual symptoms related to the disability, which are not contemplated by the rating criteria.  Referral for extra-schedular consideration is not warranted.


ORDER

Entitlement to an initial rating in excess of 10 percent for right knee strain is denied.  

Entitlement to an initial rating of 30 percent, but no higher, for status post thyroidectomy with hypothyroidism, is granted for the entire appeal period, subject to the law and regulations governing the payment of monetary benefits.




REMAND

The record reflects that the Veteran claims that he is unemployable due to his knees.  See March 2009 VA medical treatment record.  In addition, the Veteran reported that he recently quit school due to his service-connected status post thyroidectomy and hypothyroidism.  Entitlement to a TDIU has been raised and must be remanded for additional development.  See Rice, supra. 

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a notification letter that advises him of the evidence required to substantiate a claim of entitlement to a TDIU.  He should be provided a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, for completion and return to the AOJ.

2.  Schedule the Veteran for a VA examination by a clinician to determine the functional impact of all of the Veteran's service-connected disabilities, considered in combination, on his ability to work.  The Veteran's claims folder must be made available to the examiner for review in conjunction with the examination.  The examiner is requested to opine as to whether it is at least as likely as not that the Veteran's service-connected disabilities, considered in combination, preclude substantially gainful employment consistent with his educational and occupational experience.  Rationale must be provided for the opinion proffered.

3.  The Veteran must be advised of the importance of reporting to the scheduled VA examination and of the possible adverse consequences, to include the denial of his claim, of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2013).  A copy of the notification letter advising him of the time, date, and location of the scheduled examination must be included in the claims folder and must reflect that it was sent to his last known address of record.  If he fails to report, the claims folder must indicate whether the notification letter was returned as undeliverable.

4.  After completing the above development and any other development deemed necessary, readjudicate the issue on appeal.  If any benefit sought remains denied, provide a supplemental statement of the case to the Veteran and his representative, and allow for an adequate period of time for response.  Thereafter, return the appeal to the Board for review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


